Title: James Madison to Edward Livingston, 8 May 1830
From: Madison, James
To: Livingston, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 8, 1830
                            
                        
                        
                        Your letter of April 29 with the copy of your speech was duly recd.; but not without a little delay
                            occasioned by a misdirection of it to Charlottesville instead of Orange Court House.
                        You have succeeded better in your interpretation of the Virginia proceedings in 98-99 than those who have
                            seen in them, a co-incidence with the Nullifying doctrine so called. This doctrine as new to me as it was to you, derives
                            no support from the best co-temporary elucidations of those proceedings.– the debates on the Resolutions, the address of
                            the Legislature to its Constituents, and the scope of the objections made by the Legislatures of other States, whose
                            concurrence in the Resolutions was invited & refused.
                        The error in the late Comments on the Virga. proceedings has arisen from a failure to distinguish between
                            what is declaratory of opinion, and what is ipso facto executory; between the right of the parties, and of a single party; and between resorts within the purview of the Constitution, and the ultima ratio
                            which appeals from a Constitution cancelled by its abuses, to original rights paramount to all Constitutions.
                        I thank you, Sir, for a communication which I owe to your politeness, and your friendly recollections. It
                            presents very able views of several very interesting subjects, and merits the attentive perusal which I doubt not it will
                            generally receive.
                        Mrs. Madison, tho’ a stranger as I am to Mrs Livingston & your daughter joins in the offer to them
                            & yourself, of the cordial respects & good wishes, which we pray may be accepted.
                        
                        
                            
                                James Madison
                            
                        
                    